  Case 5:20-cr-00152-H-BQ Document 27 Filed 04/06/21               Page 1 of 1 PageID 52



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                               LUBBOCKDIVISION
 UNITED STATES OF AMERICA,
    Plaintiff,

                                                            NO. 5:20-CR-152-01-H
CHARLES MTLFORD HOLLOWAY (1),
  Defendant


                 ORDER ACCEPTING REPORT AND RECOMMENDATION
                    OF TIIE UMTED STATES MAGISTRATE JUDGE
                           CONCERI\ING PLEA OF GUILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendafion

conceming Plea of Guilty of the united states Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 2g   u.s.c.
$ 636(bX1), the undersigned   District Judge is of the opinion that rhe Reporr and

Recommendation of the Magistrate Judge concerning the plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court,s scheduling order.

       SO ORDERED.
                      /
       DatedAprrl 1o,2021.



                                            JAMES        SLEYHENDRIX
                                            UNITE     STATES DISTRICT JUDGE
